United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3771
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                Shawn Thomas Hill,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                            Submitted: April 27, 2022
                              Filed: May 12, 2022
                                 [Unpublished]
                                 ____________

Before COLLOTON, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       Shawn Hill appeals the sentence the district court1 imposed after he pleaded
guilty to a drug offense. His counsel has moved to withdraw and has filed a brief

      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.
under Anders v. California, 386 U.S. 738 (1967), challenging the reasonableness of
the sentence. Hill has filed a motion for new counsel on appeal, in which he also
challenges the sentence.

       Upon careful review, we conclude that the district court adequately considered
the 18 U.S.C. § 3553(a) factors, as the court specifically stated that Hill’s sentence
would be based on the factors and explicitly mentioned several of the factors. See
United States v. Wohlman, 651 F.3d 878, 887 (8th Cir. 2011). We also conclude that
Hill’s sentence was not unreasonable, as there is no indication that the court
overlooked a relevant factor, gave significant weight to an improper or irrelevant
factor, or committed a clear error of judgment in weighing the relevant factors. See
United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc); see also
United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014).

      As to the arguments in Hill’s motion for counsel, we find no error in the court’s
application of a 2-level role enhancement. See U.S.S.G. § 3B1.1; United States v.
Jackson, 639 F.3d 479, 483 (8th Cir. 2011). Any argument that counsel was
ineffective would be better addressed on collateral review. See United States v.
Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006).

      We have independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we affirm,
we grant counsel’s motion to withdraw. Hill’s motion for new counsel on appeal, and
his untimely motion for an extension of time within which to file a pro se
supplemental brief are denied.
                       ______________________________




                                         -2-